On Motion eor Rehearing.
PER CURIAM: — Plaintiffs-appellants assert Odom v. Langston, 355 Mo. 109, 113(1), 195 SW. (2d) 463, 464-5(2, 5), upon which our principal opinion largely rests, was overruled sub silentio by Atlantic Nat’l Bank v. St. L. Union. Trust Co., 357 Mo. 770, 782(6), 211 SW. (2d) 2, 9(17); that we have overlooked the scope and binding effect of the latter decision; and that the Ewing and Canada cases cited in our opinion are not “applicable”.
Before discussing the Atlantic Nat’l. Bank case, it must be remembered there are three groups of parties involved here: (1) the trustees of the trust declared by the will, who are the executors; (2) the beneficiaries under the trust, which are the charities created by the will; (3) and the disinherited heirs of the testator, who claim title to the trust res by inheritance under the statute of descents, and against the will and» trust on the theory that the latter are void. They brought this suit 18 years after the testator died 'and the will took effect, and could have instituted it any time during those intervening years while the trustees were holding the title and trust res under the will. Nevertheless appellants assert the statute of limitations has not run against their own claim as heirs, which is adverse and hostile to the whole trust.
It is true that the statute of limitations generally does not run in favor of one and against the other, as between the trustee, (ahd the beneficiaries of a trust, for the possessory and title rights of the two are merely complementary parts of the whole title, and not hostile to *339each other. 37 C. J. § 34, p. 719; § 267, p. 903: 53 C. J. S. § 19, p. 954; 54 C. J. S. § 178, p. 149. But the same is not true as regards third parties out of possession who, as heirs of the trustor, assert title rights by inheritance which would nullify and destroy the trust. As to them the'possession of the trustee and beneficiaries is' hostile.. The rule is definitely stated in the Ewing case, quoted at the close of the principal opinion, that the statute of limitations does apply where, the beneficiaries and trustee are on the same side of the case and strangers are on the other.
We cannot see that the Atlantic National Bank ease even purports to overrule the Odom, Ewing and Canada cases. In the first named decision the defendant St. Louis Union Trust Company claimed to be trustee of an existing resulting trust in favor of a beneficiary, which it had never repudiated. It was therefore held the statute of limitations had never begun to run in its favor as against the beneficiary of the alleged trust. But the beneficiary’s contention was sustained that the trust was void. In the instant case the plaintiffs-appellants are not and never were beneficiaries of the trust created by the will. They claim as third party heirs in derogation of the trust, and the statute of limitations had run as to them. It was so held in Priest v. Capitain (Mo. Div. 1) 197 SW. 83, 87 (4, 5). And that decision was cited with approval in the Atlantic National Bank case, 357 Mo. l. c. 783(6), 211 SW. (2d) l. c. 9 (16).
The motion for rehearing is overruled.